           Case 1:18-cv-01551-ESH Document 84 Filed 04/01/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

    vs.                                            Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                   Defendants.


                                 DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report.

       1. As reported in previous status reports, on January 3, 2019, the Army notified the first

group of MAVNI recruits whom the DODCAF has issued an unfavorable Military Service

Suitability Recommendation (“MSSR”) to submit rebuttal matters in accordance with paragraph

3 of the Army’s October 26, 2018 policy memorandum (ECF No. 50-1).

       2. On March 28, 2019, the Army re-notified thirty (30) MAVNI recruits from the first

group, to provide them with the specific adjudicative guidelines and information (as applicable)

that formed the basis of the unfavorable MSSR. The Army anticipates notifying additional

MAVNI recruits in the coming weeks.

       3. There is no further change to the status of Defendants’ notification and re-notification

process.

       4. As of the date of this report, no administrative separations have been initiated

pursuant to the Army’s October 26, 2018 policy memorandum.
         Case 1:18-cv-01551-ESH Document 84 Filed 04/01/19 Page 2 of 2



Dated: April 1, 2019                         Respectfully submitted,

                                             JESSIE K. LIU, D.C. Bar # 472845
                                             United States Attorney
                                             for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                        BY: /s/ Roberto C. Martens, Jr.
                                            ROBERTO C. MARTENS, JR.
                                            Special Assistant United States Attorney
                                            United States Attorney’s Office
                                            Civil Division
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2574
                                            roberto.martens@usdoj.gov

                                             Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I certify that on this 1st day of April 2019, I served the foregoing Defendants’ Status

Report upon counsel for Plaintiffs by filing said document using the Court’s Electronic Case

Filing System.

Dated: April 1, 2019                          /s/ Roberto C. Martens, Jr.
                                              ROBERTO C. MARTENS, JR.
                                              Special Assistant United States Attorney




 




                                                2
 
